Title: To George Washington from Major General Nathanael Greene, 11 May 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morristown. 11th May 1780
          
          While I was in philadelphia, I wrote your Excellency, that I had little prospect of being able, either to provide for the march of the Maryland Troops to the southard, or to put this army in motion. Lest you should suppose that the prospects have mended, and be about to take measures accordingly, I think it my duty to inform you, that the former embarrassments still continue, and that new difficulties are continually rising to view.
          Many stores which have been contracted for, upon very advantageous terms, and had great hopes of getting possession of, have since, been sold at private sale, for want of money to fulfil our contracts. Many who had engaged in the manufactory of a variety of articles, seeing the little prospect of our being able to fulfill the conditions on our part, have declined to go on with the business. A great number of Waggons on which we depended for this army, have been sold, and others left unfinished. All our public horses which have been sent to Winter and recruit, have been nigh unto starving, and many have actually perished for want of proper supplies of forage. Our Agents have been prohibited to purchase by the State-laws, and the contractors under the states have neglected, or been unable to make the proper provision. Was the whole of our horses fit for Service, still their number would fall far short of what will be necessary to put the army in motion. But those that might have been recruited, have now got so poor, that there is little prospect of their being fit for service till the last of June, with all the advantages of the best of pasture. But if they are crouded in great numbers in small pastures, to accommodate the matter to the views and wishes of the Farmers, they will not be fit for service till the latter part of summer, if at all. The stores that we have provided at Boston, Pensylvania and elsewhere, we find ourselves unable to get forward; nor can I see how it is to be effected, unless the business is better supported. The disgust which has been given to the staff on sallery, for want of proper pay and provision, has induced many to quit the business. The new arrangement which is necessary to be made to adapt the operations of the department for drawing forth state supplies, will still open a door for many more to retire from an employment, which from well or ill-grounded prejudices, is rendered not a little odious. To fill the places of those with suitable characters, will be found a difficult business, if not impracticable. These, and numberless other embarrassments, which lie before me; such as state-laws, Vulgar prejudices, Want of money and support, as well as heavy demands against the department, leave me

but little prospect of being able to put the army in motion, untill late in the season, if at all. I shall continue as I ever have done, to do all in my power, to answer the demands of the service; and I hope my representations, will in future, have their due weight with Congress, as I can no longer be suspected of alarming their fears from motives of private emolument; being determined to ask nothing more than my proper command in the line, and my Family-expences paid for the services I shall render during my continuance in this department. I am, with the greatest respect Your Excellency’s Most Obedient Humble servant
          
            Nath. Greene Q.M.G.
          
        